Citation Nr: 0020874	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  95-41 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
compression fracture of the lumbar spine, currently 
evaluated as 20 percent disabling.

2. Entitlement to an increased evaluation for residuals of a 
compression fracture of the cervical spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1974 to March 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 Rating Decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned Member of the 
Board on May 18, 2000, and a transcript of that hearing has 
been associated with the record on appeal.


REMAND

The appellant contends, in essence, that he is entitled to 
disability ratings in excess of 20 percent for his service 
connected residuals of compression fractures of the cervical 
and lumbar spine.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

Initially, the Board finds that the appellant's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  A well grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Generally, claims 
for increased evaluations are considered to be well grounded.  
A claim that a disability has become more severe is well 
grounded where the disability was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

Because the appellant's claim is well grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Colvin v. Derwinski, 1 Vet. App. 171  (1991) 
(when the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination); see also 38 C.F.R. § 4.70  
(1999).

The appellant testified that he has been in receipt of social 
security benefits since the mid-1990's and has implied that 
the benefits were awarded due to the severity of his spinal 
disability.  It is not clear that the records of the Social 
Security Agency, including the medical records used in the 
determination, have been obtained.  The appellant also 
testified that he has been treated for his residuals of a 
compression fracture of the cervical spine at the VA Clinic 
at Northampton, Massachusetts including records of a recent 
MRI.  The records of that treatment have not been associated 
with the claims folder.  The RO is instructed to obtain the 
appellant's medical records from that clinic.  Decisions of 
the Board must be based on all of the evidence that is known 
to be available.  38 U.S.C.A. § 5107(a).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994).

The Board also finds that the appellant should be afforded an 
additional VA examination to determine the extent of his 
residuals of compression fractures of the spine, after all 
the relevant evidence has been gathered.  The above 
evidentiary development is necessary to provide a record upon 
which a fair, equitable, and procedurally correct decision on 
the claim can be made.  38 C.F.R. §§ 3.326, 3.327 (1999).

Overall, the Board finds that, after the above medical and 
evidentiary development has been completed, the RO must 
review the appellant's claim seeking an increased disability 
evaluation for his residuals of compression fractures of the 
cervical and lumbar spine, fully explaining the reasons and 
bases for its determinations, with correct application of the 
pertinent laws and regulations.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the appellant's 
complete medical folder from the 
Northampton, Massachusetts VA clinic.  
All records obtained should be added to 
the claims folder, specifically including 
any records of any MRI testing.

1.  The RO should obtain the appellant's 
complete folder from the Social Security 
Agency (including medical records used in 
making any determination(s)) pursuant to 
the provisions of 38 U.S.C.A. § 5106 
(West 1991).  All records obtained should 
be added to the claims folder.

3.  Next, the RO should schedule the 
appellant for a comprehensive VA spinal 
examination.  The appellant's claims 
folder and a copy of this remand must be 
furnished to the examiner for review 
prior to examination, and the examiner 
should be asked to indicate in the 
examination report whether he or she has 
reviewed the claims folder.  All 
appropriate diagnostic testing deemed 
necessary to render clinically supported 
diagnoses and assessments of 
functioning/employability should be 
administered.  In this regard, the 
appellant's residuals of compression 
fractures of the cervical and lumbar 
spine should be evaluated for the 
specific purpose of assessing the 
relative degree of impairment, in light 
of his recorded medical history.  In that 
this evaluation is to be conducted for 
compensation rather than for treatment 
purposes, the examiner is advised to 
address the functional impairment of the 
appellant's disability in connection with 
the criteria set forth by the  VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The 
examination should address all 
manifestations of related pathology found 
to be present.  The examiner is 
specifically requested to evaluate the 
appellant's disability in terms of 
limitation of motion as well as 
functional loss due to pain.  See 
38 C.F.R. § 4.40; DeLuca v Brown, 8 Vet. 
App. 202 (1995).

4.  Thereafter, the RO should review the 
claim of entitlement to an increased 
disability ratings for residuals of 
compression fractures of the cervical and 
lumbar spine, based on all the evidence 
in the claims file.  All pertinent 
diagnostic codes under the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4  
(1999), should be considered.  The RO 
must provide a complete rationale for its 
decision.

4.  If the decision remains unfavorable, 
the appellant should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
in which to respond.  The SSOC should 
provide any additional pertinent laws and 
regulations for all determinations by the 
RO, including rationales for all 
decisions made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to further 
develop the record.  No action is required of the appellant 
until he is notified by the RO; however, the appellant is 
advised that failure to cooperate by reporting for 
examinations may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



